DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s amendment to the claims filed March 30, 2021 is acknowledged.  Claim 27 (currently amended) and claims 28-49 and 51-53 (previously presented) will be examined on the merits.  Claim 50 is newly canceled and claims 1-26 were previously canceled.  No claims have been withdrawn. 

THE FOLLOWING INCLUDE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENT

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,752,957 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020) and further in view of Fradet et al. (U.S. Patent Pub. No. 2005/0282170, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 7 of the ‘957 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterized the relative amount of the PCA3 nucleic acid in the urine sample.  The claims of U.S. Patent No. 10,752,957 also teach that the second marker nucleic acid is PSA mRNA (see claims 1 and 8 of the ‘957 patent).  The claims of the instant application differ from the claims of U.S. Patent No. 10,752,957 in that the claims of U.S. Patent No. 10,752,957 do not expressly teach the steps of extracting nucleic acids from a urine sample obtained without a digital rectal examination, and quantifying the PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Furthermore, Fradet teaches methods for detecting prostate cancer in a sample such as a urine sample comprising detection and quantification of RNA encoded by the PCA3 gene and a second prostate specific marker (see Abstract and paragraph 87), wherein the urine sample may be obtained after an attentive digital rectal examination (DRE), but may also be obtained without DRE, provided that the amplification/detection method is sensitive enough to detect the targeted markers (see paragraph 25).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 10,752,957 with the teachings of de Kok and Fradet to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to apply the methods for performing real-time PCR for markers including PCA3 as provided by de Kok, and the teachings of Fradet for obtaining urine samples without performing a digital rectal examination, in a method for characterizing an amount of PCA3 relative to an 

4.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,951,390 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020) and further in view of Fradet et al. (U.S. Patent Pub. No. 2005/0282170, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 6 of the ‘390 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterized the relative amount of the PCA3 nucleic acid in the urine sample.  The claims of U.S. Patent No. 9,951,390 also teach that the second marker nucleic acid is PSA cDNA.  The claims of the instant application differ from the claims of U.S. Patent No. 9,951,390 in that the claims of U.S. Patent No. 9,951,390 do not expressly teach the steps of extracting nucleic acids from a urine sample obtained without a digital rectal examination, and quantifying the marker nucleic acids with a real-time nucleic acid amplification reaction that used the extracted nucleic acids, wherein the real-time nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid, and synthesis of the PCA3 nucleic acid is monitored with an oligonucleotide probe PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Furthermore, Fradet teaches methods for detecting prostate cancer in a sample such as a urine sample comprising detection and quantification of RNA encoded by the PCA3 gene and a second prostate specific marker (see Abstract and paragraph 87), wherein the urine sample may be obtained after an attentive digital rectal examination (DRE), but may also be obtained without DRE, provided that the amplification/detection method is sensitive enough to detect the targeted markers (see paragraph 25).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 9,951,390 with the teachings of de Kok and Fradet to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to apply the methods for performing real-time PCR for markers including PCA3 as provided by de Kok, and the teachings of Fradet for obtaining urine samples without performing a digital rectal examination, in a method for characterizing an amount of PCA3 relative to an amount of a second marker in a sample according to the claims of U.S. Patent No. 9,951,390. 

PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of U.S. Patent No. 9,096,907 with the teaching of de Kok to obtain the claimed invention since the skilled artisan would have been motivated with a reasonable expectation of success to apply the methods for performing real-time PCR for markers including PCA3 as provided by de Kok in a method for characterizing an amount of PCA3 relative to an amount of a second marker in a sample according to the claims of U.S. Patent No. 9,096,907. 

6.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,257,924 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 2 of the ‘924 patent that teaches a urine sample), wherein the urine sample is a urine PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal 

7.	Claims 27-53 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7,960,109 in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020) and further in view of Fradet et al. (U.S. Patent Pub. No. 2005/0282170, cited on IDS of 8/24/2020).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to methods of characterizing the relative amount of PCA3 nucleic acid in a urine sample (see claim 2 of the ‘109 patent that teaches a urine sample) comprising the steps of quantifying the amounts of a PCA3 nucleic acid and a second marker nucleic acid, and determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid to characterized the relative amount of the PCA3 nucleic acid in the urine sample.  The claims of U.S. Patent No. 7,960,109 also teach that the second marker nucleic acid is PSA mRNA (see claims 1 and 4 of the ‘957 patent), wherein the ratio value of the amount of PCA3 nucleic acid PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches expression of PCA3 relative to another marker, hTERT, which themselves are normalized to rRNA copies, in normal and tumor samples (see Table 3).  Furthermore, Fradet teaches methods for detecting prostate cancer in a sample such as a urine sample comprising detection and quantification of RNA encoded by the PCA3 gene and a second prostate specific marker (see Abstract and paragraph 87), wherein the urine sample may be obtained after an attentive digital rectal examination (DRE), but may also be obtained without DRE, provided that the amplification/detection method is sensitive enough to detect the targeted markers (see paragraph 25).  Therefore, it would have been prima facie 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered 
11.	Claim 27-49 and 51-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hessels et al. (European Urology (2003) 44:8-16, cited on IDS of 8/24/2020) in view of Fradet et al. (U.S. Patent Pub. No. 2005/0282170, cited on IDS of 8/24/2020) and further in view of de Kok et al. (Cancer Research (2002) 62:2695-2698, cited on IDS of 8/24/2020). 
With regard to claim 27, Hessels teaches a method of characterizing the relative amount of PCA3 nucleic acid in a urine sample obtained from a human subject (methods for performing a quantitative RT-PCR assay for measuring PCA3 transcripts (PCA3 is also known as DD3PCA3) in urine samples obtained after prostatic massage are provided (see Abstract and p. 9, column 1, last paragraph), the method comprising the steps of:
(a)    extracting nucleic acids from the urine sample (following collection of urine samples from patients having elevated PSA serum levels, and total RNA was extracted from urine sediments, p. 9, column 2, section 2.2 of Materials and Methods);
(b)    quantifying, with a nucleic acid amplification reaction that uses nucleic acids extracted in step (a) or the complements thereof as templates (PCA3 transcripts were quantitatively determined in the urine sediments using a time-resolved fluorescence-based quantitative RT-CCR assay, p. 9, column 2, section 2.3, lines 1-3), amounts of

(ii)    a second marker nucleic acid (PSA transcripts were also quantitatively determined in the same urine sediments, p. 10, column 1, section 2.4, lines 1-8); and
(c)    determining a ratio value for the quantified amount of the PCA3 nucleic acid over the quantified amount of the second marker nucleic acid, thereby characterizing the relative amount of the PCA3 nucleic acid in the urine sample (ratio values of PCA3 and PSA mRNAs were calculated, and were then used as a diagnostic tool for the accurate identification of prostate cancer cells in urine sediments obtained after prostate massage, p. 10, column 2, last five lines to p. 11, column 1, line 9 and Table 2), 
wherein the nucleic acid amplification reaction uses a pair of primers and a DNA polymerase to amplify the PCA3 nucleic acid (the PCR amplification was performed using a forward and reverse primer, p. 10, column 1, lines 1-6), and
wherein the nucleic acid amplification reaction comprises measuring synthesis of the PCA3 nucleic acid with an oligonucleotide probe having a detectable label covalentiy attached thereto (after 35 cycles, the amplification products were quantified by a time-resolved fluorescence-based hybridization assay using labeled probes specific for PSA3 and the internal standard, p. 10, column 1, lines 6-14). 
With regard to claim 28, Hessels teaches a method 
wherein step (a) comprises extracting RNA from the urine sample (total RNA is extracted from the urine sediment, p. 9, column 2, section 2.2, last two lines), and

With regard to claim 29, Hessels teaches a method wherein a primer of the pair of primers comprises a base sequence that hybridizes to an exon-exon junction in spliced PCA3 RNA or the complement thereof (the reverse primer spans exons 3 and 4 of the PCA3 cDNA, p. 10, column 1, lines 4-6). 
With regard to claims 30 and 46, Hessels teaches a method wherein a first primer of the pair of primers comprises a base sequence complementary to an exon sequence present in PCA3 RNA, the exon sequence being selected from the group consisting of: an exon 4a sequence, an exon 4b sequence, an exon 4c sequence, and an exon 4d sequence (the primer pair comprises a reverse primer that spans the exon3/4 junction and therefore the reverse primer comprises a sequence complementary to a base sequence present in PCA3 exon 4a as well as in PCA3 exon 3, p. 10, column 1, lines 4-6).
With regard to claim 32, Hessels teaches a method wherein either the first primer comprises a sequence of 3’-terminal bases that hybridize to a PCA3 exon 3 sequence, or the second primer comprises a sequence of 3’-terminal bases that hybridize to the complement of a PCA3 exon 4a sequence (the reverse primer spans exons 3 and 4 of the PCA3 cDNA and therefore has 3’-terminal bases that hybridize to an exon 3 sequence, p. 10, column 1, lines 4-6).
With regard to claim 34, Hessels teaches a method 

wherein the first primer hybridizes at its 5’-end to a sequence of bases contained within PCA3 exon 4 (the reverse primer spans exons 3 and 4 of the PCA3 cDNA and therefore has 5’-terminal bases that hybridize to an exon 4 sequence, p. 10, column 1, lines 4-6), and
wherein the first primer hybridizes at its 3’-end to a sequence of bases contained within PCA3 exon 3 (the reverse primer spans exons 3 and 4 of the PCA3 cDNA and therefore has 3’-terminal bases that hybridize to an exon 3 sequence, p. 10, column 1, lines 4-6).
With regard to claim 36, Hessels teaches a method wherein the nucleic acid amplification reaction comprises temperature cycling steps (PCR is performed for 35 cycles, p. 10, column 1, line 6). 
With regard to claim 38, Hessels teaches a method 
wherein the nucleic acid amplification reaction produces a double-stranded amplification product (the PCR reaction uses flanking primers to generate a double-stranded amplicon, p. 10, column 1, lines 1-6),
wherein a first strand of the double-stranded amplification product comprises each of a base sequence present in PCA3 exon 3 and a base sequence present in PCA3 exon 4, and wherein a second strand of the double-stranded amplification product comprises each of the complement of the base sequence present in PCA3 exon 
With regard to claims 39, 40 and 42, Hessels teaches a method wherein one primer of the pair of primers hybridizes to the complement of the base sequence present in PCA3 exon 3, wherein a first primer of the pair of primers hybridizes to a base sequence present in PCA3 exon 4a (the primer pair comprises a reverse primer that spans the exon3/4 junction and therefore the reverse primer hybridizes to a base sequence present in PCA3 exon 4a as well as in PCA3 exon 3, and thus the PCA3 nucleic acid quantified in step (b) comprises a base sequence present in PCA3 exon 3 and a base sequence present in PCA3 exon 4a, p. 10, column 1, lines 4-6).
With regard to claim 45, Hessels teaches a method 
wherein each primer of the pair of primers hybridizes to a sequence contained within a different PCA3 exon or the complement thereof (the forward primer binds within exon 1 of the PCA3 cDNA, while the reverse primer binds at the junction spanning exons 3 and 4, p. 10, column 1, lines 1-6,
wherein a first primer of the pair of primers hybridizes to a template nucleic acid extracted in step (a) or the complement thereof and extends by activity of the DNA polymerase to produce a polymerase-dependent extension product (the forward primer generates an extension product starting from exon 1 of the PCA3 cDNA, p. 10, column 1, lines 1-6), and

With regard to claim 49, Hessels teaches a method wherein if the human subject has prostate cancer, then the ratio value determined in step (c) is indicative of the aggressiveness of the prostate cancer (sixteen patients of 24 who has positive biopsies for prostate cancer had positive PCA3/PSA ratio values, and the positive PCA3/PSA ratio values may precede histological diagnosis, p. 14 column 1, lines 31-46).
However, with regard to claim 27, Hessels does not teach a method wherein the urine sample is a urine sample obtained without a digital rectal examination.  Furthermore, with regard to claims 33, 44, 47 and 51, Hessels does not teach or suggests a method for characterizing the relative amount of PCA3 nucleic acid in a urine sample using a second marker nucleic acid used to determine a ratio value, wherein the second marker nucleic acid is selected from the group consisting of HK2/KLK2 nucleic acid, PSMA nucleic acid, transglutaminase 4 nucleic acid, acid phosphatase nucleic acid, PCGEM1 nucleic acid, NKX3.1 nucleic acid, prostate stem cell antigen (PSCA) nucleic acid, prostate tumor inducing gene-1 (PTI-1) nucleic acid, PDEF nucleic acid, TMPRSS2 nucleic acid, and ProStase nucleic acid, as currently claimed.  
In addition, with regard to claims 27, 31, 37, 41, 43, 48, 52 and 53, Hessels does not teach a method that comprises quantifying, with a real-time nucleic acid 
With regard to claims 27, 33, 44, 47 and 51, Fradet teaches methods for detecting prostate cancer in a sample such as a urine sample comprising detection and quantification of RNA encoded by the PCA3 gene and a second prostate specific marker, wherein the amount of PCA3 RNA is compared to a predetermined cut-off value to determine the presence or absence of prostate cancer in the sample, or that a patient 
With regard to claims 27, 31, 37, 41, 43, 48, 52 and 53, de Kok teaches a real-time PCR method for detecting PCA3 (also known as DD3PCA3), using a real-time PCR assay with primers to amplify PCA3 nucleic acid and a TaqMan dual-labeled probe to detect amplicons in real time (see Abstract and p. 2695, column 2, last three lines to p. 2696, column 1, line 12).  de Kok further teaches measuring expression of PCA3 relative to another prostate cancer tumor marker, hTERT, wherein both markers are themselves normalized to rRNA copies, in normal tissue samples and tumor samples from patients having prostate cancer (see Abstract, p. 2695, column 2, section “Tissues” in Materials and Methods, p. 2696, column 2, lines 22-34 and Table 3).  In addition, de Kok teaches that the primers bind in exons 1 and 4a of the PCA3 cDNA, and that the labeled probe is 100% homologous to claimed SEQ ID NO: 1 from positions 456-475 of 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to combine the methods of Hessels, Fradet and de Kok since each reference teaches methods for quantitative measurement of PCA3 and other prostate cancer markers using RT-PCR assays.  While Hessels teaches a time resolved fluorescence-based quantitative RT-PCR assay for detecting PCA3 and PSA in urine samples from patients having high PSA levels (see p. 9, column 2, section 2.3 of Materials and Methods), Fradet teaches a real-time PCR amplification method for quantifying PCA3 and other markers, and also provides additional prostate specific markers that are quantified in parallel with PCA3 that may serve as controls for prostate cells or the number of cells in the sample, while de Kok teaches a real-time RT-PCR assay using a dual-labeled TaqMan probe for detecting PCA3 and hTERT mRNA in normal and prostate tumor tissue samples (p. 2695, column 2, line 25 to p. 2696, column 2, line 18) p. 2696, column 1, lines 13-18).  In addition, Fradet, like Hessels, teaches analysis of prostate cancer markers in urine samples, and further teaches that the urine samples may be obtained with or without first performing a digital rectal examination (see Fradet, paragraph 25).  Thus, an ordinary practitioner would have been motivated to combine the methods of Hessels, Fradet and de Kok since the additional markers taught by Fradet could be used in the methods of Hessels as controls for quantifying PCA3 quantification using urine samples obtained with or . 

Response to Arguments
12.	Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the rejections of claims 27-32, 34-43, 45, 46, 48-50, 52 and 53 under 35 U.S.C. § 103(a) over Hessels et al. (Eur. Urology (2003) 44:8-16) in view of de Kok et al. (Cancer Res. (2002) 62:2695-2698) should be withdrawn since the primary reference of Hessels fails to disclose all the elements recited in independent claim 27, and de Kok does not make up for the deficiencies of Hessels.  In particular, Applicant argues that Hessels does not teach the limitations of previous claim 50, now embodied in independent claim 27, reciting that “urine sample is a urine sample obtained without a digital rectal examination”.  Applicant further argues that Hessels actually teaches away from the invention of instant claim 27, teaching that “manipulation of the prostate would transport the cancer cells via the prostatic ductal system into the prostatic urethra.  As was reported before, the first portion of a voided urine sample contains the highest concentration of prostatic and urethral secretions” (Hessels, page 13, right column).  Applicant further argues that the secondary reference of de Kok merely teaches a urine sample, but does not suggest urine collection without a digital rectal examination.  The examiner agrees that neither Hessels nor de Kok teach assays performed on urine samples specifically obtained without first performing a digital rectal examination, further noting that de Kok primarily teaches the analysis of tissue samples but not urine samples, and only suggests for future studies that bodily fluid samples such as blood and urine might be tested for DD3 (PCA3) expression (see Discussion, p. 2697, first paragraph).  Therefore the rejection is withdrawn.  However, the examiner asserts that 
	Applicant then argues that the rejections of claims 27-53 under the judicially created doctrine of obviousness-type double patenting over claims 1-19 of U.S. Patent No. 10,752,957, claims 1-20 of U.S. Patent No. 9,951,390 and claims 1-22 of U.S. Patent No. 7,960,109, all in view of de Kok, be withdrawn since the claims as currently amended would not have been obvious over the patented claims in view of de Kok, as neither the patented claims nor de Kok disclose or suggest “extracting nucleic acids from the urine sample, wherein the urine sample is a urine sample obtained without a digital rectal examination”.  The examiner agrees that de Kok does not teach the added limitation of independent claim 27, and therefore these rejections as written are withdrawn.  However, the examiner asserts that the reference of Fradet teaches this limitation (see above), and therefore new rejections are presented that include Fradet. 
  	Applicant also requests that the rejections of claims 27-53 under the judicially created doctrine of obviousness-type double patenting over claims 1-21 of U.S. Patent No. 9,096,907 and claims 1-22 of U.S. Patent No. 8,257,924, both in view of de Kok, be held in abeyance until the claims are otherwise allowable.  Therefore, the rejections are maintained and have been updated to reflect the currently amended claims. 
 
Summary
13.	Claims 27-49 and 51-53 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 27-49 and 51-53 are rejected under the judicially created doctrine of obviousness-type double patenting. 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637